Exhibit 10.5
UFood Restaurant Group, Inc.
PLACEMENT AGENT AGREEMENT
Dated as of February 4, 2009
Garden State Securities, Inc.
328 Newman Springs Road
Red Bank, New Jersey 07701
Gentlemen:
UFood Restaurant Group, Inc., a corporation organized under the laws of the
state of Nevada (the “Company”) proposes to offer for sale (the “Offering”) in a
private offering pursuant to Regulation D promulgated under the Securities Act
of 1933, as amended (the “Securities Act”) (i) 8% Senior Secured Convertible
Debentures due three years following their issuance (the “Debentures”) and
(ii) common stock purchase warrants (the “Warrants”) to purchase shares of
common stock of the Company, par value $0.001 per share (the “Common Stock” and
such shares of Common Stock, the “Warrant Shares”). The Debentures, the
Warrants, the shares of Common Stock underlying the Debentures and the Warrant
Shares are collectively referred to herein as the “Securities”. This agreement
(the “Agreement”) shall confirm our agreement concerning Garden State
Securities, Inc. acting as the exclusive selling or placement agent (the
“Placement Agent” or “GSS”) in connection with the sale of the Securities.
1. Appointment of Placement Agent. On the basis of the representations and
warranties contained herein, and subject to the terms and conditions set forth
herein, the Company hereby appoints Garden State Securities, Inc. as exclusive
Placement Agent/placement agent for a period beginning on the date hereof and
terminating the later of 90 days from the date of this Agreement or end of the
offering period of the Offering (unless terminated sooner pursuant to the terms
hereof or extended with mutual consent of both parties) and grants to GSS the
exclusive right to offer, as its agent, the Securities pursuant to the terms of
this Agreement. On the basis of such representations and warranties, and subject
to such conditions, GSS hereby accepts such appointment and agree to use its
reasonable best efforts to secure subscribers to purchase subscriptions for the
Securities. The Company understands that the Placement Agent is being retained
to obtain subscriptions for the Securities on a “best efforts” basis and has not
guaranteed the sale of any Securities and is not purchasing any of the
Securities for its own account. GSS shall be entitled to engage other FINRA
member firms as subagents or selected dealers, whose compensation, if any, shall
be payable solely by GSS.
2. Terms of the Offering.
(a) The Offering shall consist of Debentures and Warrants. The Offering is being
made on a “best efforts” basis with a minimum offering amount of subscriptions
equal to $2,000,000. In the event a subscription is not accepted by the Company
or GSS, such rejected subscription funds will be returned to the subscriber
without interest or deduction.

 

 



--------------------------------------------------------------------------------



 



(b) The Placement Agent’s counsel and Company’s counsel will prepare a
Securities Purchase Agreement, a Form of Debenture, a Form of Warrant, a
Security Agreement, a Subsidiary Guarantee and a Registration Rights Agreement,
to be delivered to all prospective investors. The Securities Purchase Agreement,
Debenture, Warrant, the Security Agreement and Subsidiary Guarantee and
Registration Rights Agreement, including all supplements, exhibits, schedules
and appendices thereto and other documents delivered therewith, are referred to
herein as the “Documents” and shall include any supplements or amendments in
accordance with this Agreement. Unless otherwise stated or approved by the
Company, the Documents shall reflect the terms set forth on the Term Sheet
attached hereto as Exhibit A. The Offering shall commence on the date hereof,
and shall expire at 3:00 p.m., New York time, on April 15, 2009 (unless extended
with mutual consent of both parties). Such period, as same may be so extended,
shall hereinafter be referred to as the “Offering Period.”
(c) Each prospective investor (a “Prospective Investor”) who desires to purchase
Securities shall deliver to the Placement Agent the Securities Purchase
Agreement and other Documents required to be executed by the investor and
deliver to the Escrow Agent described below immediately available funds in the
amount necessary to purchase the amount of Securities such Prospective Investor
desires to purchase. The Placement Agent shall not have any obligation to
independently verify the accuracy or completeness of any information contained
in any Documents or the authenticity, sufficiency, or validity of any check
delivered by any Prospective Investor in payment for Securities. Purchasers in
the Offering shall be “accredited investors” as determined in accordance with
Regulation D. The Placement Agent and the Company shall be entitled to rely upon
the statements made by the Prospective Investors in the Documents executed by
them.
(d) The Securities will be offered only by approaching prospective purchasers on
an individual basis. No general solicitation or general advertising in any form
will be used by the Company or GSS in connection with the offering of the
Securities. Each prospective purchaser and each prospective purchaser will be an
“Accredited Investor” as defined in Regulation D, or a “Qualified Institutional
Buyer” as defined in Rule 144A, in each case promulgated under the Securities
Act.
3. Closing/Release of Funds. All subscription funds shall be deposited and held
in an escrow account at Signature Bank (the “Escrow Agent”), pursuant to an
Escrow Agreement among GSS, the Company and the Escrow Agent. There may be one
or more Closings of the Offering (each, a “Closing”). Funds for Closings
subsequent to the initial Closing shall also be deposited in the escrow account,
unless otherwise agreed by GSS and the Company. Each Closing shall be held at
such time as the conditions as provided in the Securities Purchase Agreement
have been satisfied. References herein to each actual closing date thereof shall
be referred to as a “Closing Date.”
4.  Representations and Warranties of the Placement Agent. The Placement Agent
represents and warrants to the Company as follows:
(a) The Placement Agent is duly incorporated and validly existing and in good
standing under the laws of its State of incorporation.
(b) The Placement Agent is, and at the time of each Closing will be, a member in
good standing of FINRA.

 

2



--------------------------------------------------------------------------------



 



(c) Offers and sales of Securities by the Placement Agent will be made only in
accordance with this Agreement and in compliance with the provisions of
Regulation D and the Securities Act and the Placement Agent will furnish to each
investor a copy of the Documents prior to accepting any subscription for the
Securities.
5. Compensation and Expenses.
(a) The Placement Agent shall be entitled, on each Closing Date, out of the
escrow account or by such other means acceptable to GSS, as compensation for its
services as Placement Agent under this Agreement, to selling Commissions payable
in cash equal to 10% of the aggregate subscription amount of the Securities sold
in the Offering. The Placement Agent shall additionally be entitled to $20,000
for its fees and expenses at the first Closing plus a non-accountable cash
expense allowance of 3% of the aggregate subscription amount of the Securities
sold in the Offering. Payment shall be made to the Placement Agent
simultaneously with each Closing under the Securities Purchase Agreement.
(b) In addition to the compensation payable to the Placement Agent set forth in
clause (a) above, the Company shall grant the Placement Agent (or its assigns,
subject to compliance with the terms and conditions of this Section) warrants to
purchase a number of shares of Common Stock, equal to 20% of the maximum number
of shares of Common Stock underlying the Debentures and Warrants to be sold in
the Offering, which shall have an exercise price equal to the exercise price of
the Warrants being issued in the Offering (the “Placement Agent Warrants”). The
Placement Agent Warrants shall be issued at each Closing, and shall be
exercisable immediately upon their issuance and continuing for a period of five
(5) years thereafter. The Placement Agent shall be entitled to “piggyback”
registration rights with respect to the shares of Common Stock underlying the
Placement Agent Warrants to request that the Company include the underlying
shares in a registration statement filed by the Company which includes shares to
be sold by other selling security holders. The Company shall not include the
underlying shares in any registration statement without the prior written
consent of the Placement Agent. The Placement Agent Warrants may be issued to
employees and/or affiliates of the Placement Agent in such amounts as the
Placement Agent shall notify in writing the Company prior to or after the
Closing. In addition, the Placement Agent Warrants shall be exercisable on a net
“cashless” basis at the option of the Placement Agent (and the other holders of
the Placement Agent Warrants) if at any time after six months from the date of
issuance of the Placement Agent Warrants there is no effective registration
statement registering, or no current prospectus available for, the resale of the
shares underlying the Placement Agent Warrants. Notwithstanding anything to the
contrary, the Warrants shall otherwise include terms and conditions identical to
those provided to the investors in the Offering.
(c) In addition to the fees and expenses described in Sections 5(a) and 5(b)
above, the Company acknowledges and agrees that, in an effort to minimize
transaction costs, GSS has engaged Feldman Weinstein & Smith LLP, as placement
agent counsel (“FWS”) on a flat fee and expense basis with $10,000.00 to be paid
to commence definitive transaction documents and $20,000.00 to be paid upon the
first Closing. The Company agrees to pay such legal fees and expenses of GSS.
Accordingly, for the benefit of GSS, the Company shall pay to FWS $10,000.00
upon execution of this Agreement to commence definitive documentation (prior
receipt of which is hereby acknowledged) and $20,000.00 upon the first Closing.
Other than the fees and expenses set forth in this Section 5, the Company shall
not be responsible for any other fees or expenses incurred by GSS.

 

3



--------------------------------------------------------------------------------



 



6. Representations and Warranties of the Company.
The Company represents and warrants to, and agrees with, the Placement Agent,
each subagent and each selected dealer that, as of the date hereof, and as of
each Closing Date:
(i) No Documents or information provided by the Company to the Prospective
Investors, including, without limitation the SEC Reports (as defined below),
contains or shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein in light of circumstances made therein not misleading.
(ii) The Company is, and at all times during the period from the date hereof to
and including the Closing Date will be, a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada, with full
corporate power and authority, and has obtained all necessary consents,
authorizations, approvals, orders, licenses, certificates, and permits and
declarations of and from, and has made filings with, all federal, state and
local authorities, to own, lease, license, and use its properties and assets and
to conduct its business as presently conducted and/or in any such case where the
failure to have any of the foregoing would not have a material adverse effect on
the Company’s presently conducted business. As of the date hereof, the Company
is, and at all times during the period from the date hereof to and including the
Closing Date, duly qualified to do business and is in good standing in every
jurisdiction in which its ownership, leasing, licensing, or use of property and
assets or the conduct of its business makes such qualification necessary except
where the failure to be so qualified would not have a material adverse effect on
the Company’s business.
(iii) As of the date hereof, except as disclosed in the Company’s filings with
the SEC (the “SEC Reports”), there is no, and as of each Closing Date, except as
shall be disclosed in the SEC Reports, the Documents and the Securities Purchase
Agreement (including the schedules thereto), there shall not be any, litigation,
arbitration, claim, governmental or other proceeding (formal or informal), or
investigation pending or to the Company’s knowledge threatened, with respect to
the Company, or its respective operations, businesses, properties, or assets, or
which individually or in the aggregate do not now have and will not in the
future have a material adverse effect upon the operations, business, properties,
or assets of the Company.
(iv) The Company is not in violation or breach of, or in default with respect
to, any material term of its constituent documents, as in effect as the date
hereof and as of each Closing Date.
(v) The Company has all requisite corporate power and authority to execute,
deliver, and perform this Agreement and to consummate the transactions
contemplated hereby. All necessary corporate proceedings of the Company have
been duly taken to authorize the execution, delivery, and performance by the
Company of this Agreement.

 

4



--------------------------------------------------------------------------------



 



(vi) The Securities and the Placement Agent’s Warrants (and underlying warrant
shares), when issued and delivered pursuant to the of the Offering shall be duly
authorized, validly issued, fully paid and non-assessable, without any personal
liability attaching to the ownership thereof solely by being such holder and
shall not have been issued in violation of any preemptive rights of
stockholders.
(vii) Neither the Company nor any of its officers, directors, or affiliates has
engaged or will engage, directly or indirectly, in any act or activity that may
jeopardize the status of the offering and sale of the Securities as an exempt
transaction under Regulation D of the Securities Act of 1933, as amended.
(viii) The Placement Agent and each subagent and selected dealer shall be
entitled to rely upon the representations and warranties contained in the
Documents on the same basis as if the representations and warranties have been
made hereunder to the Placement Agent, each subagent and each selected dealer.
(ix) To the knowledge of the Company, during the past five years, except as
disclosed in the Documents, none of the current officers or directors of the
Company have been:
(a) The subject of a petition under the federal bankruptcy laws or any state
insolvency law filed by or against them, or by a receiver, fiscal agent or
similar officer appointed by a court for their business or property, or any
partnership in which any or them was a general partner at or within two years
before the time of such filing, or any corporation or business association of
which any of them was an executive officer at or within two years before the
time of such filing;
(b) Convicted in a criminal proceeding or a named subject of a pending criminal
proceeding (excluding traffic violations and other minor offenses);
(c) The subject of any order, judgment, or decree not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any of them from, or otherwise limiting, any of the
following activities:
(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with any such activity;
(ii) engaging in any type of business practice; or

 

5



--------------------------------------------------------------------------------



 



(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities law or federal commodity laws.
(d) the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated of any federal or state authority barring, suspending or
otherwise limiting for more than sixty (60) days their right to engage in any
activity described in paragraph (c)(i) above, or be associated with persons
engaged in any such activity;
(e) found by any court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission (the “SEC” or the “Commission”) to have
violated any federal or state securities law, and the judgment in such civil
action or finding by the Commission has not been subsequently reversed,
suspended or vacated;
(f) found by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding by the Commodity Futures
Trading Commission has not been subsequently reversed, suspended or vacated; or
(g) found by a court or an administrative agency to have or is alleged to have
violated any foreign securities laws.
(x) The Company maintains a system of internal accounting and other controls
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of reliable
financial statements in conformity with United States generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any material differences.
(xi) To the Company’s knowledge, the Company is not currently in violation of
any material provisions of: (a) any federal or state environmental law,
(b) Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), (c) the Bank
Secrecy Act, as amended, (d) the Money Laundering Control Act of 1986, as
amended, (e) the Foreign Corrupt Practices Act, or (f) the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, and the rules and
regulations promulgated under any such law, or any successor law.
(xii) The Company (a) has paid, as applicable, all federal, state, local and
foreign taxes shown to be due on its tax returns and has furnished all
information returns it is required to furnish pursuant to the Internal Revenue
Code of 1986, as amended, (b) has established adequate reserves for such taxes
which are not due and payable and (c) does not have any tax deficiency or claims
outstanding, proposed or assessed against it.

 

6



--------------------------------------------------------------------------------



 



(xiii) All offers and sales of securities of the Company issued during the three
year period prior to the date hereof were at all relevant times duly registered
or exempt from the registration requirements of the Securities Act (or
applicable foreign securities laws) and the rules and regulations thereunder and
were duly registered or the subject of an available exemption from the
registration requirements of the applicable United States’ state securities or
blue sky laws. The Company has not, directly or indirectly, solicited any offer
to buy or offered to sell any securities during the twelve-month period ending
on the date hereof which, to the knowledge of the Company, would be integrated
with the Offering.
(xiv) During the term of this Agreement, neither the Company nor any of its
subsidiaries will, directly or indirectly, solicit or otherwise encourage the
submission of any proposal or offer from any person or entity relating to any
issuance of the Company’s or any of its subsidiaries’ equity securities
(including debt securities with any equity feature) or participate in any
discussions regarding the Offering. The Company will immediately cease all
contacts, discussions and negotiations with third parties regarding any
offerings of its equity securities.
7. Covenants of the Company. The Company covenants that it will:
(a) Deliver without charge to the Placement Agent such number of copies of the
Documents and any supplement or amendment thereto as may reasonably be requested
by the Placement Agent.
(b) Notify the Placement Agent promptly of rejection of any subscription. The
Company shall not (i) accept subscriptions from, or make sales of Securities to,
any Subscribers who are not, to the Company’s knowledge, accredited investors,
or (ii) unreasonably reject any subscription for Securities.
(c) The Company shall cause, at its cost and expense, all “blue sky” filings
related to the Offering and required by applicable law to be made in due and
proper form and substance and in a timely manner as required under the laws of
the states in which Securities are sold (the “Blue Sky Filings”). In addition,
the Company shall cause, at its cost and expense, a Form D related to the
Offering to be filed with the Commission in due and proper form and substance
and in a timely manner. The Company shall deliver true and correct copies of all
Blue Sky Filings and the Form D, as filed with the Commission, to the Placement
Agent within 15 days of the final closing date. The Company shall pay the
expense of the filing fee to the Corporate Finance Department of FINRA for the
filing under FINRA Rule 2710 that may be required for this Offering.

 

7



--------------------------------------------------------------------------------



 



8. Conditions of Closing. The obligations of the Placement Agent pursuant to
this Agreement shall be subject, in the Placement Agent’s discretion, to the
continuing accuracy of the representations and warranties of the Company
contained herein and in each certificate and document contemplated under this
Agreement to be delivered to the Placement Agent, as of the date hereof and as
of the applicable Closing Date, with respect to the performance by the Company
of its obligations hereunder, and to the following conditions:
(a) At each Closing, the Placement Agent, the investors and the Company shall
have executed documents in form and substance reasonably acceptable to them. Any
legal opinion addressed to the investors shall also be addressed to the
Placement Agent and contain reliance language for each subagent and selected
dealer.
(b) All proceedings taken in connection with the issuance, sale, and delivery of
the Securities shall be satisfactory in form and substance to GSS, the investors
and the Company.
9. Termination. This Agreement may be terminated by the Placement Agent (i) at
any time in the event the Placement Agent has determined, in good faith, that
the Documents misstate a material fact or fail to contain a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (ii) upon three days written notice. The Company may not terminate
this Agreement in the absence of a material breach of any covenant,
representation or warranty contained in this Agreement made by the Placement
Agent.
10. Indemnification and Contribution.
(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
officers, directors, partners, employees, agents (including subagents and
selected dealers), and counsel, and each person, if any, who controls the
Placement Agent within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), against any and all loss, liability, claim, damage, and expense
whatsoever (which shall include, for all purposes of this Section 10, but not be
limited to, attorneys’ fees and any and all expense whatsoever incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with (i) any untrue statement or alleged untrue statement of a
material fact contained in the Documents, or any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, unless such statement or omission was made in
reliance upon and in conformity with written information furnished to the
Company as stated in Section 10(b) with respect to the Placement Agent expressly
for inclusion in the Documents or (ii) any breach of any representation,
warranty, covenant, or agreement of the Company contained in this Agreement. The
foregoing agreement to indemnify shall be in addition to any liability the
Company may otherwise have, including liabilities arising under this Agreement.

 

8



--------------------------------------------------------------------------------



 



If any action is brought against the Placement Agent or any of its officers,
directors, partners, employees, agent, or counsel, or any controlling persons of
the Placement Agent (an “indemnified party”), in respect of which indemnify may
be sought against the Company pursuant to the foregoing paragraph, such
indemnified party or parties shall promptly notify the Company (the
“indemnifying party”) in writing of the institution of such action (but the
failure so to notify shall not relieve the indemnifying party from any liability
it may have other than pursuant to this Section 10(a)) and the indemnifying
party shall promptly assume the defense of such action, including the employment
of counsel (reasonably satisfactory to such indemnified party or parties) and
payment of expenses. Such indemnified party shall have the right to employ its
own counsel in any such case, but the fees and expense of such counsel shall be
at the expense of such indemnified party unless the employment of such counsel
shall have been authorized in writing by the indemnifying party in connection
with the defense of such action or the indemnifying party shall not have
promptly employed counsel satisfactory to such indemnified party or parties to
have charge of the defense of such action or such indemnified party or parties
shall have reasonably concluded that there may be one or more legal defenses
available to it or them or to other indemnified parties which are different from
or additional to those available to one or more of the indemnifying parties, in
any of which events such reasonable fees and expenses of one such counsel shall
be borne by the indemnifying party and the indemnifying party shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties. Anything in this paragraph to the contrary notwithstanding, the
indemnifying party shall not be liable for any settlement of any such claim or
action effected without its written consent. The Company agrees to promptly
notify the Placement Agent of the commencement of any litigation or proceedings
against the Company or any of its officers or directors in connection with the
sale of the Securities or the Documents.
(b) The Placement Agent agrees to indemnify and hold harmless the Company, its
officers, directors, employees, agents, and counsel, and each other person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act, to the same extent as the foregoing
indemnity from the Company to the Placement Agent in Section 10(a), with respect
to any and all loss, liability, claim, damage, and expense whatsoever (which
shall include, for all purposes of this Section 10, but not be limited to,
reasonable attorneys’ fees and any and all expense whatsoever incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with (i) statements or omissions, if any, made in the Documents in
reliance upon and in conformity with written information furnished to the
Company with respect to the Placement Agent expressly for inclusion in the
Documents, or (ii) any breach of any representation, warranty, covenant or
agreement of the Placement Agent contained in this Agreement. If any action
shall be brought against the Company or any other person so indemnified based on
the Documents and in respect of which indemnity may be sought against the
Placement Agent pursuant to this Section, the Placement Agent shall have the
rights and duties given to the indemnifying party, and the Company and each
other person so indemnified shall have the rights and duties given to the
indemnified parties, by the provisions of Section 10(a) hereof.

 

9



--------------------------------------------------------------------------------



 



(c) To provide for just and equitable contribution, if (i) an indemnified party
makes a claim for indemnification pursuant to Section 10(a) or 10(b) hereof but
it is found in a final judicial determination, not subject to further appeal,
that such indemnification may not be enforced in such case, even though this
Agreement expressly provides for indemnification in such case, or (ii) any
indemnified or indemnifying party seeks contribution under the Securities Act,
the Exchange Act, or otherwise, then the Company (including for this purpose any
contribution made by or on behalf of any officer, director, employee, agent, or
counsel of the Company, or any controlling person of the Company), on the one
hand, and the Placement Agent (including for this purpose any contribution by or
on behalf of an indemnified party), on the other hand, shall contribute to the
losses, liabilities, claims, damages, and expenses whatsoever to which any of
them may be subject, in such proportions as are appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Placement
Agent, on the other hand; provided, however, that if applicable law does not
permit such allocation, then other relevant equitable considerations such as the
relative fault of the Company and the Placement Agent in connection with the
facts which resulted in such losses, liabilities, claims, damages, and expenses
shall also be considered. The relative benefits received by the Company, on the
one hand, and the Placement Agent, on the other hand, shall be deemed to be in
the same proportion as (x) the total proceeds from the Offering (net of
compensation payable to the Placement Agent pursuant to Section 5(a) hereof but
before deducting expenses) received by the Company, and (y) the compensation
received by the Placement Agent pursuant to Section 5(a) hereof.
The relative fault, in the case of an untrue statement, alleged untrue
statement, omission, or alleged omission, shall be determined by, among other
things, whether such statement, alleged statement, omission, or alleged omission
relates to information supplied by the Company or by the Placement Agent, or
their respective employees, agents or representatives, and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement, alleged statement, omission, or alleged omission. The Company
and the Placement Agent agree that it would be unjust and inequitable if the
respective obligations of the Company and the Placement Agent for contribution
were determined by pro rata or per capita allocation of the aggregate losses,
liabilities, claims, damages, and expenses or by any other method of allocation
that does not reflect the equitable considerations referred to in this
Section 10(c). In no case shall the Placement Agent by responsible for a portion
of the contribution obligation in excess of the compensation received by it
pursuant to Section 5(a) hereof. No person guilty of a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation. For purposes of this Section 10(c),
each person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act and each
officer, director, partners, employee, agent, and counsel of the Placement
Agent, shall have the same rights to contribution as the Placement Agent, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act and each officer,
director, employee, agent, and counsel of the Company, shall have the same
rights to contribution as the Company, subject in each case to the provisions of
this Section 10(c). Anything in this Section 10(c) to the contrary
notwithstanding, no party shall be liable for contribution with respect to the
settlement of any claim or action effected without its written consent.

 

10



--------------------------------------------------------------------------------



 



11. Representations and Agreements to Survive Delivery. All representations,
warranties, covenants, and agreements contained in this Agreement shall be
deemed to be representations, warranties, covenants, and agreements at the
Closing Date and, such representations and warranties shall remain operative and
in full force and effect regardless of any investigation made by or on behalf of
the Placement Agent or any indemnified person, or by or on behalf of the Company
or any person or entity which is entitled to be indemnified under Section 10,
and shall survive for a period of five (5) years from the date hereof. In
addition, notwithstanding the foregoing and any election hereunder or any
termination of this Agreement, and whether or not the terms of this Agreement
are otherwise carried out, the provisions of Section 10 shall survive for a
period of seven (7) years from the date hereof.
12. Notices. All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be either (i) mailed
by first class mail in which case delivery shall be deemed to be made three days
following deposit in the United States mail; or (ii) sent by overnight courier
service in which case delivery shall be deemed to be made upon delivery, to:
(a) Garden State Securities, Inc., 328 Newman Springs Road, Red Bank, New Jersey
07701, Attention: Ernest Pellegrino, with a copy to Robert Charron, Esq.,
Feldman Weinstein & Smith LLP, 420 Lexington Avenue, Suite 2620, New York, New
York 10170-0002, and (b) UFood Restaurant Group, Inc., 225 Washington Street,
Suite 100, Newton, Massachusetts 02458, with a copy to Robinson & Cole LLP, 1055
Washington Boulevard, Stamford, CT 06901, Attention: Richard Krantz.
13. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Placement Agent and the Company and the persons and entities
referred to in Section 10 who are entitled to indemnification or contribution,
and their respective successors, legal representatives, and assigns (which shall
not include any purchaser, as such, of Securities), and no other person shall
have or be construed to have any legal or equitable right remedy, or claim under
or in respect of or by virtue of this Agreement or any provision herein
contained.
14. Construction; Governing Law; Submission to Jurisdiction. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY
ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY,
TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

 

11



--------------------------------------------------------------------------------



 



15. No Fiduciary Relationship. The Company acknowledges and agrees that: (i) the
offering and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Placement Agent;
(ii) in connection therewith and with the process leading to the Offering, the
Placement Agent is not acting as the agent or fiduciary of the Company;
(iii) the Placement Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the Offering contemplated
hereby or the process leading thereto, including any negotiation related to the
pricing of the Securities; and (iv) the Company has consulted its own legal and
financial advisors to the extent it has deemed appropriate in connection with
this Agreement and the Offering.
16. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement. This Agreement may be executed by facsimile signature
and delivered by facsimile transmission.
17. Entire Agreement. This Agreement, together with the letter agreement dated
December 18, 2008 between the Company and GSS, constitutes the entire agreement
of the parties with respect to the subject matter hereof and thereof and
supersedes all prior written agreements and all prior and contemporaneous oral
agreements, understandings and negotiations between the parties with respect to
the Offering; provided, however, that with respect to the Offering, the
provisions of Section 5 of this Agreement shall supersede Paragraph 2 of such
letter agreement. Neither the Company nor the Placement Agent has relied on any
written or oral representations or inducements, other than those that are set
forth in this Agreement and the fee agreement in executing and delivering this
Agreement. This Agreement may not be modified or amended except in writing
executed by the Company and the Placement Agent.
[signature page appears next]

 

12



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose, whereupon this Agreement
shall constitute a binding agreement between us.

            Very truly yours,

UFOOD RESTAURANT GROUP, INC.
      By:   /s/ George Naddaff         Name:   George Naddaff        Title:  
Chief Executive Officer   

Accepted as of the date
first above written:
GARDEN STATE SECURITIES, INC.

              By:   /s/ Ernest Pellegrino              
 
  Name:   Ernest Pellegrino    
 
  Title:   Director of Corporate Finance    

 

13



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
PLACEMENT AGENT AGREEMENT
This First Amendment (this “Amendment”) made effective as of April 15, 2009 (the
“Effective Date”) by and among Garden State Securities, Inc., as exclusive
selling agent/placement agent (“GSS”) and UFood Restaurant Group, Inc., a Nevada
corporation (the “Company”).
WITNESSETH:
WHEREAS, the Company and GSS are parties to that certain Placement Agent
Agreement dated February 4, 2009 (the “Agent Agreement”); and
WHEREAS, the Company and GSS now desire to amend the Agent Agreement to reflect
mutually agreed upon revised terms in accordance with the provisions of this
Amendment.
NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used herein, but not otherwise defined, shall
have the meanings ascribed to them in the Agent Agreement.
2. Termination of Offering Period. The termination of the Offering shall be
extended until April 24, 2009. As such, the last sentence of Section 2(b) shall
be amended and restated in its entirety to read as follows:
“The Offering shall commence on the date hereof, and shall expire at 3:00 p.m.,
New York time, on April 24, 2009 (unless extended with mutual consent of both
parties). Such period, as same may be so extended, shall hereinafter be referred
to as the “Offering Period.”
3. Reference to and Effect on the Agent Agreement.

  a.  
On and after the date hereof, each reference to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import shall mean and be a reference to the
Agent Agreement as amended hereby. No reference to this Amendment need be made
in any instrument or document at any time referring to the Agent Agreement, a
reference to the Agent Agreement in any such instrument or document to be deemed
to be a reference to the Agent Agreement as amended hereby.

  b.  
Except as expressly amended by this Amendment, the provisions of the Agent
Agreement shall remain in full force and effect.

4. Counterparts; Facsimile Signatures. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument. This Agreement may be executed by
facsimile signatures.

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Placement Agent Agreement to be executed by their duly authorized
representatives as of the date first indicated above.

              UFOOD RESTAURANT GROUP, INC.    
 
            By:   /s/ George Naddaff              
 
  Name:   George Naddaff    
 
  Title:   Chief Executive Officer    
 
            GARDEN STATE SECURITIES, INC.    
 
            By:   /s/ Ernest Pellegrino              
 
  Name:   Ernest Pellegrino    
 
  Title:   Director of Corporate Finance    

 

15